Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 1 of 46




   EXHIBIT G
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 2 of 46


                                                            DARCY BLACK

       UNITED STATES DISTRICT COURT
       WESTERN DISTRICT OF NEW YORK

       DARCY M. BLACK,

                                       Plaintiff,

             -vs-




       BUFFALO MEAT SERVICE, INC., doing business
       as BOULEVARD BLACK ANGUS, also known as
       BLACK ANGUS MEATS, also known as
       BLACK ANGUS MEATS & SEAFOOD,
       ROBERT SEIBERT,
       DIANE SEIBERT,
       KEEGAN ROBERTS,

                                       Defendants.




                                       Examination Before Trial of

       DARCY BLACK, Plaintiff, taken pursuant to the Federal Rules

       of Civil Procedure, in the law offices of BARCLAY DAMON

       LLP, The Avant Building, Suite 1200, 200 Delaware Avenue,

       Buffalo, New York, taken on January 23, 2018, commencing at

       9:35 A.M., before ERIN L. COPPING, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 3 of 46




                                                                        2




  1                             I NDEX TO EXHIBITS

  2

  3

  4   E xhibits                                         For Identification

  5   D-1 through D-7      seven Medical Records                  147

  6   D-8                  Document entitled EEOC                 193
                           I ntake Questionnaire
  7
      D-9                  Document entitled Charge               193
  8                        of Discrimination

  9   D-10                 Plaintiff's Answers to                 247
                           D efendants' First Set of
 10                        I nterrogatories

 11   D-11                 Plaintiff's Supplemental               254
                           Response to Defendants'
 12                        First Set of Requests
                           For Production of
 13                        D ocuments

 14   D-12                 Plaintiff's Third                      259
                           S upplemental Response to
 15                        D efendants' First Set of
                           Requests For Production
 16                        of Documents

 17   D-13                 Bankruptcy Court                       299
                           D ocument
 18

19

20

21

22

23




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 4 of 46




                                                                        3




  1        APPEARANCES:

  2        G RECO TRAPP, PLLC,
           B y JOSEPHINE A. GRECO, ESQ.,
  3        a nd DANIEL PALERMO, ESQ.,
           1 700 Rand Building,
  4        1 4 Lafayette Square,
           B uffalo, New York 14203,
  5        A ppearing for the Plaintiff.

  6        B ARCLAY DAMON LLP,
           B y RANDOLPH C. OPPENHEIMER, ESQ.,
  7        a nd MEGAN E. BAHAS, ESQ.,
           T he Avant Building, Suite 1200,
  8        200 Delaware Avenue,
           B uffalo, New York 14202,
  9        A ppearing for the Defendants.

 10       PRESENT:     Diane Seibert
                       Keegan Roberts
 11

 12

 13              (The following stipulations were entered

 14       i nto by both parties.)

 15              I t is hereby stipulated by and between counsel

 16       for the respective parties that the oath of the

 17       Referee is waived, that filing and certification

 18       of the transcript are waived, and that all

 19       o bjections, except as to the form of the

20        q uestions, are reserved until the time of trial.

21

22

23




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 5 of 46




                                                                        32




  1   A.   No.

  2   Q.   Did    you ever receive an employee handbook at

  3        L aidlaw Bus Company?

  4   A.   Yes.

  5   Q.   Did    you ever receive an employee handbook at TNT

  6        B us Service?

  7   A.   Yes.

  8   Q.   Did    you ever receive an employee handbook at

  9        M arriott Sodexo?

 10   A.   Yes.

 11   Q.   Did    you ever receive an employee handbook when

 12        y ou worked for Able Transportation?

 13   A.   Yes.

 14   Q.   Did    you ever receive an employee handbook when

 15        you worked for Dependable Cab?

16    A.   I do not recall.

17    Q.   Did    you receive an employee handbook during your

18         t raining for NCO Financial?

19    A.   Yes.

20    Q.   And did   you receive an employee handbook when              you

21         w orked for Mobil?

22    A.   I do not recall.

23    Q.   With respect to the subject of harassment, sexual




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 6 of 46




                                                                            33




           o r otherwise in the workplace, did                you receive

           a ny training at any of the employers that we've

           b een discussing?      When I'm talking about training

           i n this sense I'm referring to a session in a

           r oom where people are discussing what sexual

           h arassment is, what is prohibited in the

           w orkplace, how people should behave.

      A.   Yes.

      Q.   Which company or companies did that occur?

      A.   Kmart, Laidlaw, TNT and NCO.

      Q.   What was the thrust of the training that you

           received with respect to sexual harassment at

           t hat session at -- was it one session at Kmart?

      M S. GRECO:    Objection, form.

      B Y MR. OPPENHEIMER:

      Q.   What was the form of the training concerning

           s exual harassment at Kmart?

      A.   I do not recall.

      Q.   Was there more than -- did          you have more than one

           e xperience at Kmart where there was training on

           s exual harassment?

      A.   No.

      Q.   Okay.    Are you able to recall what the training




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 7 of 46




                                                                        34




  1        w as like for sexual harassment at Laidlaw?

  2   A.   Ever    year they touch base on it in a classroom

  3        w ith the other drivers.

  4   Q    Can    you recall anything about the substance of

  5        t he training that you received at Kmart on

  6        s ubject of sexual harassment?

  7   M S. GRECO:     Can   you just read that back.

  8               (Whereupon, the above-requested question was

  9        t hen read back by the reporter.)

 10   T HE WITNESS:     I do not recall.

 11   B Y MR. OPPENHEIMER:

 12   Q.   What about Laidlaw, are         you able to recall the

 13        s ubstance of any of the training concerning

 14        s exual harassment at Laidlaw?

 15   M S. GRECO:     Objection, form.

 16   T HE WITNESS:     I do not recall.

 17   B Y MR. OPPENHEIMER:

 18   Q.   What was the form of the training on sexual

 19        h arassment at TNT Bus Service?

 20   A.   I do not recall.

 21   Q.   What was the form of the training concerning

 22        sexual harassment at NCO Financial?

 23   A.   I just remember we were hired with a group of ten




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 8 of 46




                                                                        35




  1        a nd we all trained together and that was part of

  2        o ur packet of training.

  3   Q.   Do you recall -- so in terms of training, you're

  4        t hinking about receiving a packet of information

  5        a t NCO?

  6   A.   Yes, that they went over with us individual --

  7        like each individual page.

  8   Q    Is that what they did at Kmart, they went over

  9        s ome written materials with         you at some point on

 10        the subject of sexual harassment?

 11   A.   Yes.

 12   Q.   Is that what they did at Laidlaw, going over some

 13        w ritten material with       you on the subject of

 14        sexual harassment?

 15   A.   Yes.

 16   Q.   And is that what they did with            you at TNT Bus

 17        S ervice, they went over some          written material

 18        c oncerning the subject of sexual harassment?

 19   A.   Yes.

20    Q.   Those four companies, Kmart, Laidlaw, TNT and

21         N CO, those are the ones that you received some

22         sort of training on sexual harassment, as you

23         j ust testified.     Was the subject of race




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 9 of 46



                                                                        36




  1        discrimination covered?

  2   A.   Yes.

  3   Q.   Was it covered in the same way that you've just

  4        testified about sexual harassment, meaning that

  5        t hey went over some written materials on the

  6        s ubject of race discrimination?

  7   A.   Yes.

  8   Q.   And that occurred in each of those four

  9        e mployers?

 10   A.   Yes.

 11   Q.   Okay.    Did   you ever receive any training on the

 12        s ubject of equal pay for equal work, meaning that

 13        men and women who are performing similar work

 14        u nder similar circumstances with similar skills,

 15        e xperience, et cetera, should be paid the same?

 16   A.   Yes.

 17   M S. GRECO:    Objection, form.

 18   B Y MR. OPPENHEIMER:

 19   Q.   Where did      you receive any training on the subject

 20        of equal pay for equal work?

 21   A.   Kmart, Laidlaw, and NCO.

 22   Q.   What did the training on the subject of equal pay

 23        for equal work consist of at Kmart?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 10 of 46



                                                                         138




  1   Q    Is cleaning the exterior of the building a job

  2        that you wanted to be trained how to do?

  3   A.   Yes.

  4   Q.   When do you think       you should have been offered

  5        the opportunity to learn what they wanted done

  6        w ith respect to cleaning the exterior of the

  7        b uilding?

  8   A.   I could have done that in 2006.

  9   Q.   Would that -- cleaning the exterior of the

 10        b uilding, would that have included snow

 11        s hoveling, as far as       you're concerned, you       wanted

 12        to learn how to do that?

 13   A.   I did do that.

 14   Q.   Did    you do any of the landscaping outside?

 15   A.   No.

 16   Q.   Did    you take any garbage out?

 17   A.   Yes.

 18   Q.   Okay.     Were   you ever given a key to the butcher

 19        s hop?

 20   A.   No.

 21   Q.   Did    you ever ask for a key?

 22   A.   No.

 23   Q.   Do    you think you should have been given a key?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 11 of 46



                                                                         142




  1   A.   Yes.

  2   Q.   Who did     you ask?

  3   A.   Diane.

  4   Q.   When?

  5   A.   I don't recall.

  6   Q.   Did    you ask Robert?

  7   A.   No.

  8   Q.   Did    you ask Keegan?

  9   A.   No.

 10   Q.   Did    you ask anyone else?

 11   A.   No.

 12   Q.   Okay.      Did   you ask Diane, Robert, or Keegan

 13        w hether    you could have the opportunity to learn

 14        meat cutting at Black Angus?

 15   A.   No.

 16   Q.   Did    you ask anyone else?

 17   A.   No.

 18   Q.   Did    you ever ask Diane, Robert --

 19   MS. GRECO:       Object to form.

 20   B Y MR. OPPENHEIMER:

 21   Q.   Did    you ever ask Diane, Robert or Keegan to give

 22        you the opportunity to learn how to process deer?

 23   A.   What part of it?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 12 of 46



                                                                         144




  1        a sked him for an opportunity to learn how to use

  2        t he meat grinder?

  3   A.   I don't recall at this time.

  4   Q.   Okay.     Did    you ever ask Diane, Robert or Keegan

  5        for an opportunity to learn how to use the cuber?

  6   A.   No.

  7   Q.   Anyone else that you asked for an opportunity to

  8        learn how to use the cuber?

  9   A.   Thomas.

 10   Q.   Is that what you told us about earlier?

 11   A.   Yes.

 12   Q.   Okay.      The same thing, when         you mentioned Thomas

 13        a bout the meat grinder, you talked about that a

 14        little earlier, right?

 15   A.   Um-hum.

 16   Q.   Okay.      Did   you ever ask Diane, Robert or Keegan

 17        for an opportunity to learn how to use the

 18        s moker?

 19   A.   No.

 20   Q.   And that would include learning how to clean it

 21        a s well, never asked them?

 22   A.   No.

 23   Q.   Did    you ever ask Diane, Robert or Keegan for an




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 13 of 46



                                                                         145




  1        o pportunity to learn how to make sausage, the

  2        e ntire process?

  3   A.   No.

  4   Q.   Did   you ever ask Diane, Robert or Keegan for an

  5        o pportunity to learn how to make jerky, the

  6        e ntire process?

  7   A.   No.

  8   Q.   Did   you ever ask Diane, Robert or Keegan for an

  9        opportunity to learn how to assemble and

 10        disassemble the grinder?

 11   A.   No.

 12   Q.   Did   you ever ask anyone else about that?

 13   A.   Tommy.

 14   Q.   Did   you ever ask Diane, Robert or Keegan for an

 15        o pportunity to learn how to assemble and

 16        disassemble the stuffer?

 17   A.   No.

 18   Q.   Did   you ever ask Diane, Robert or Keegan for an

 19        opportunity to learn how to assemble or

 20        disassemble the cuber?

 21   A.   No.

 22   Q.   Did   you ever ask Diane, Robert or Keegan for

 23        o pportunities to learn how to clean the exterior




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 14 of 46



                                                                         167




  1   Q    Why do   you believe that gender has something to

  2        d o with the reason      you were not given an

  3        o pportunity to deliver meat to customers?

  4   A.   Because no females were ever trained or asked,

  5        e ven when I had brought it to Diane's attention.

  6   Q    Any other reasons that you believe what             you

  7        b elieve concerning that opportunity?

  8   A.   I believe the guys got trained and treated better

  9        t han the women there.

 10   Q    Your testimony is that you regularly observed

 11        t hat male employees received more favorable

 12        t reatment than     you with respect to training

 13        o pportunities?

 14   M S. GRECO:     Objection to form.

 15   T HE WITNESS:     Yes.

 16   B Y MR. OPPENHEIMER:

 17   Q.   Is that your testimony?

 18   A.   Yes.

 19   Q.   Do   you believe that one of the reasons that you

 20        w ere not given an opportunity with respect to the

 21        delivery of fliers on company time had something

 22        to do with gender?

 23   A.   Yes, I do.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 15 of 46




                                                                         168




  1   Q.   Why is that?

  2   A.   Because I was capable of delivering them on my

  3        o wn time and I was not given the opportunity to

  4        d o so with a crew of females.

  5   Q.   Okay.      Any other reasons that you think that

  6        gender was a reason that you were not given the

  7        o pportunity to deliver fliers on company time?

  8   A.   No.

  9   Q.   Do    you believe that one of the reasons that you

 10        w ere not given the opportunity to deliver fliers

 11        o n company time had something to do with race?

 12   A.   No.

 13   Q.   With respect to the opportunity to learn and

 14        e ngage in meat cutting at Black Angus, do you

 15        b elieve    you were denied that opportunity because

 16        of your gender?

 17   A.   Yes.

 18   Q.   Why do     you believe that?

 19   A.   Because I was not given the opportunity when I

 20        s tressed to Tommy I was interested and he said he

 21        can't go above his authority.

 22   Q.   When did Tommy say that?

 23   A.   It was around possibly 2007 when I had interest




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 16 of 46



                                                                         180




   1        2008, and another      year would have been to 2007,

   2        a nd then the last of the four would have been

   3        s ometime back in 2006, right?

   4   A.   Yes.

  5    Q.   That's what I'm trying to figure out.              When

  6         you're saying --

  7    A.   It was the last three        years.

  8    Q.   Okay.    So when   you say three years, are         you

  9         talking about any time in 2006 or are you picking

 10         u p 2007?

 11    M S. GRECO:      Objection to form.        If you understand it

 12         you can answer.

 13    T HE WITNESS:      The end of 2006.

 14    B Y MR. OPPENHEIMER:

 15    Q.   Okay.    So the end of 2006 through the end of your

 16         e mployment was when      you were experiencing some

 17         k ind of treatment at Black Angus Meats for which

 18         you received counseling?

 19    A.   Yes.

 20    Q.   Okay.    What is the treatment at Black Angus Meats

 21         that you're referring to in this sentence, the

 22         discrimination?

 23    A.   Yes.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 17 of 46



                                                                         181




  1   Q.   Okay.

  2   A.   And the hostile work environment.

  3   Q.   Hostile work environment, the discrimination are

  4        claims in this case?

  5   A.   Yes.

  6   Q.   That's what you're saying.            Okay.     That has to do

  7        w ith the way the men were treated as opposed to

  8        the way you as a woman were treated?

  9   M S. GRECO:     Objection to form.

 10   T HE WITNESS:     Towards me.

 11   B Y MR. OPPENHEIMER:

 12   Q.   Towards    you.   The way you were treated as

 13        compared to the way the men were treated, that is

 14        o ne of your claims, right?

 15   M S. GRECO:     Objection to form.

 16   T HE WITNESS:     Yes.

 17   B Y MR. OPPENHEIMER:

 18   Q.   You're saying       you received counseling because of

 19        that during that --

 20   A.   Not that specifically.

 21   Q.   The -- that plus the other things that you were

 22        dealing with?

 23   A.   Yes.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 18 of 46




                                                                         189




  1   Q    Okay.    On the top of the page it indicates it was

  2        received by the EEOC on           January 3rd of 2011.

  3        D oes that help      you refresh      your recollection?

  4   A.   It must have been.

  5   Q.   Okay.    So   you think     you signed it on December 16

  6        of 2010 and that the EEOC time stamped it in on

  7        January 3rd of 2011, that's what that appears to

  8        s how us, right?

  9   A.   Yes.

 10   Q.   Okay.    Under earliest there's a block, it says

 11        date discrimination took place.               It's down here.

 12        D o you see it?

 13   A.   Yes.

 14   Q.   It says the earliest, and then it's got a date of

 15        5/16/2004.     Do   you see that?

 16   A.   Yes.

 17   Q.   Now, is that a typo?          Would that be --

 18   A.   Yes.

 19   Q.   2005?

 20   A.   Yes.

 21   Q.   Okay.    Because    you didn't start your employment

 22        i n 2004, you started it in May of 2005, right?

 23   A.   Yes.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 19 of 46




                                                                         194




  1   A.   Yes.

  2   Q.   Okay.    On the first page of the exhibit the name

  3        of the people to whom this is addressed, the

  4        companies to whom it's addressed include Black

  5        A ngus Meats a/k/a Boulevard Meats and Robert and

  6        Diane Seibert.       Do   you see that?

  7   A.   Yes.

  8   Q.   You did not include Keegan in            your charge of

  9        discrimination, correct?

 10   A.   Not at this time.         It wasn't on there.

 11   Q.   Okay.    And then in the text that was written the

 12        four pages of text that are typewritten and

 13        a ttached to that first sheet of this exhibit?

 14   A.   Yes.

 15   Q.   Okay.    So we'll start there.           Just before you

 16        read the entire exhibit, the question was do you

 17        b elieve the discrimination occurred prior to the

 18        e nd of 2006, and then       you   were given an

 19        o pportunity to read       your entire charge.           So the

 20        q uestion is, do     you believe that discrimination

 21        o ccurred prior to the end of 2006?                 And by

 22        d iscrimination I mean hostile work environment,

 23        or   your pay act claims, all of the stuff that




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 20 of 46



                                                                         195




           you're claiming in this case that you claim had

           s omething to do with gender or race.

      A.   Yes.

      Q.   When?

      A.   When I started performing more duties at work.

      Q.   Okay.      Was that sometime in 2005?

      A.   When I started in 2006, the beginning.

      Q.   Okay.      The beginning of 2006?

      A.   Yes.

      Q.   Okay.      So   you think sometime in the beginning of

           2006 the discrimination started?

      A.   Yeah.

      M S. GRECO:      Objection to form.

      B Y MR. OPPENHEIMER:

      Q.   I'm just trying to figure out what you're saying.

           P rior to reading this --

      A.   As my duties I learned more there, I wanted to

           learn more so that I could get better pay raises

           like the guys did.         That's what their -- they

           w ere doing so I thought I could do that too to

           b etter myself because I was helping the company

           b etter.

      M S. GRECO:      He's asking about all         your




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 21 of 46



                                                                           197




   1        t hirteen dollars per hour.

  2                N ow, what I'm focusing on is the words you

  3         u sed, during the time of my employment.                  So your

  4         e mployment began in May of 2005.             Are   you

  5         claiming that the discrimination began when                  your

  6         e mployment began in May of 2005?             Because you

  7         u sed the words during the time of my employment

  8         i n this -- and in other parts of your appendix

  9         t hat I'll point out.

 10    M S. GRECO:     I object to the form of the question.

 11    T HE WITNESS:    Yes.

 12    B Y MR. OPPENHEIMER:

 13    Q.   Okay.    So when   you refer to Sean Round, you

 14         referred to in the next paragraph it says that he

 15         w as hired in 2005, and then         you refer to the

 16         a mount that he was being paid.            So you believe

 17         that the pay discrimination claims that you have

 18         i n this case arose back in         or relates to the pay

 19         that he was receiving back in 2005?

 20    A.   Yes.

 21    M S. GRECO:    Object to the form.          You can answer.

 22    B Y MR. OPPENHEIMER:

 23    Q.   You compare    yourself to Sean Round in this case




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 22 of 46



                                                                         198




   1        for purposes of whether he was being paid more

   2        for doing similar work?

   3   A.   We were doing the same work.

   4   Q.   I'm asking you if you compare            yourself to Sean

   5        Round.

   6   A.   Yes.

   7   Q.   Okay.     Do you compare     yourself to Jamie Lapress?

  8    A.   Yes.

  9    Q.   For    your pay claims?

 10    A.   I could be.

 11    Q.   Okay.     You could be or     you are comparing yourself

 12         to Jamie Lapress for       your pay claims?

 13    A.   Yes.

 14    Q.   Are    you comparing   yourself to Mark Leible for

 15         your pay claims?

 16    A.   Yes.

 17    Q.   Okay.    The paragraph after Sean Round refers to

 18         P atrick Howells in October to March each           year

 19         d uring the time I was employed.            So again, that

 20         is what I was focused on, trying to figure out if

 21         y our pay claims began      when    your employment began.

 22         Right?

 23    A.   Yes.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 23 of 46



                                                                          209




   1        s imilarly situated males such as Mark Leible,

   2        Jamie Lapress, Sean Round and Patrick Howells

   3        h ave been paid at a higher salary rate for doing

   4        similar work, close quote.

  5               W hat does that have to do with training or

  6         o pportunities to do work?

  7    M S. GRECO:     Objection to the form of the question.

  8         A sked and answered.       She can tell you again.

  9    T HE WITNESS:    We were paid differently for doing the

 10         s ame stuff.

 11    MR. OPPENHEIMER:       I'm not asking --

 12    THE WITNESS:     I can't find it in         here.

 13    MS. GRECO:     Objection to form.          Don't guess.    Just

 14         a nswer the question he's asking           you.

 15    MR. OPPENHEIMER:      Counsel --

 16    MS. GRECO:     You keep asking the same question.            She

 17         a nswered it.    You don't like it.           You want your

 18         a nswer, let her answer the way she wants.             It is

 19         w hat it is.

 20    B Y MR. OPPENHEIMER:

 21    Q.   I'm going to put in front of you what's been

 22         m arked as Exhibit D-8.        I have a copy for you.

 23         T hat is D-8.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 24 of 46



                                                                         217




  1        y ou were working in the pack room, is it

  2        s omething that you regularly observed?

  3   A.   Yes.

  4   Q.   Paragraph -- read paragraph twenty-five to

  5        y ourself, just like we did with paragraph

  6        t wenty-four.

  7   A.   Okay.

  8   Q.   All right.      When did    you first observe the facts

  9        o n which the -- which are addressed in paragraph

 10        t wenty-five?

 11   A.   Towards the end of 2007.

 12   Q.   And after    you observed those facts, was that

 13        s omething that you regularly observed for the

 14        rest of your employment?

 15   A.   I don't understand the question.

 16   Q.   Okay.    You became aware that your time was being

 17        closely scrutinized whereas another male's was

 18        n ot, and   you say that happened toward the end of

 19        2007, right?

 20   A.   Yes.

 21   Q.   What I'm asking you is, how long did that

 22        continue, that your time was scrutinized and the

 23        m ales' were not?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 25 of 46



                                                                         218




  1   A.   Until the end of my employment.

  2   Q.   Okay.    Look at paragraph twenty-six.

  3   A.   Okay.

  4   Q.   When did    you first observe the situation            which is

  5        described in paragraph twenty-six?

  6   A.   Which situation?

  7   Q.   Oh, the fact that he was twenty minutes -- Jamie

  8        w as twenty minutes or an hour and a half late and

  9        w asn't reprimanded?

 10   A.   The end of 2007.

 11   Q.   When did    you first observe the situation

 12        i nvolving him going behind the dumpster and

 13        s moking marijuana?

 14   A.   I can't recall.

 15   Q.   Are    you able to say what year it was?

 16   A.   No.

 17   Q.   The next sentence, you say management was aware

 18        of this.       Are   you referring to the -- that Jamie

 19        w as behind the dumpster smoking marijuana?

 20   A.   Yes.

 21   Q.   Who in management was aware of it?

 22   A.   Keegan Roberts.

 23   Q.   Okay.    And    you say someone was joking with Mr.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 26 of 46



                                                                         223




  1        h appened to you?

  2   M S. GRECO:     Objection to form.

  3   T HE WITNESS:     It could be.

  4   B Y MR. OPPENHEIMER:

  5   Q.   Tell me what happened that            you think means that

  6        y our time was closely scrutinized what happened

  7        t hat you're referring to as being a close

  8        s crutiny of your time?

  9   A.   They kept tabs on all my breaks so I felt

 10        compelled to mark my timecards with every time I

 11        w alked out the door to every time I walked in.

 12   Q    Okay.    And that began in I think            you said

 13        sometime in 2007.

 14   A.   Yes, the end.

 15   Q.   Okay.    And this portion of paragraph twenty-nine

 16        w here   you're indicating that Keegan --

 17   MS. GRECO:      Wait.     Wait.     We're not -

 18   B Y MR. OPPENHEIMER:

 19   Q.   Twenty-five where Keegan would come out and he

 20        w ould look at his arm as if he were looking at

 21        h is watch, did that also happen in 2007?

 22   A.   I don't recall.        It happened, but I'm not sure of

 23        t he time frame.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 27 of 46



                                                                         224




  1   Q.   Okay.    Is this something that you regularly

  2        o bserved after     you first became aware of it in

  3        2007, that your time was closely scrutinized?

  4   A.   Yes, when I began to work in the pack room.

  5   Q.   Okay.    Is the -- is it also true for paragraph

  6        t wenty-six that once       you became aware of Jamie

  7        b eing treated more favorably, that is something

  8        you regularly observed through the end of your

  9        e mployment?

 10   A.   Yes.

 11   Q.   When did    you first become aware of the situation

 12        i nvolving Sean Round that is described in

 13        p aragraph twenty-seven?

 14   A.   When I started working in the pack room.

 15   Q.   2007?

 16   A.   Yes.

 17   M S. GRECO:     Did   you read the whole thing?          He's going

 18        to ask   you questions about it.

 19   T HE WITNESS:     I did.

 20   B Y MR. OPPENHEIMER:

 21   Q.   Okay.    So it was -- Sean Round was treated

 22        d ifferently in terms of getting Saturdays off,

 23        t hat's part of what you're alleging -- your




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 28 of 46




                                                                         225




  1        counsel alleged in paragraph twenty-seven?

  2   A.   Yes.

  3   Q.   And that is something         you became aware of in

  4        2007?

  5   A.   Yes.

  6   Q.   And that continued for the balance of the period

  7        of time that Sean was employed there while              you

  8        w ere employed?

  9   A.   Yes.

 10   Q.   Okay.    Then   you mentioned that he would come in

 11        a nywhere from a half hour to an hour and a half

 12        l ate and would mark his timecard as if he arrived

 13        a t the scheduled time.         When did      you become aware

 14        o f that?    I'm asking when       you became aware of the

 15        timecard business that         you have in paragraph

 16        t wenty-seven.

 17   M S. GRECO:      I was just directing her to where it is

 18        s o she knows where to read.

 19   T HE WITNESS:     I don't recall when Tommy brought it to

 20        m y attention.

 21   B Y MR. OPPENHEIMER:

 22   Q.   Is the basis for your        knowledge about the

 23        timecard business involving Sean Round, that is




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 29 of 46



                                                                         228




  1   Q.   You address that subject matter in paragraph

  2        t wenty-nine where Matt Marshall was taking

  3        s moking breaks throughout the day?

  4   A.   Yes.

  5   Q.   All right.      Is it your claim that you were not

  6        a llowed to take smoking breaks throughout the day

  7        o n the same basis that employees like Mark Leible

  8        a nd Matt Marshall were permitted to do so?

  9   A.   Yes.

 10   Q.   And is it your contention that is because of your

 11        gender?

 12   A.   Yes.

 13   Q.   And why do     you believe it's because of           your

 14        gender?

 15   A.   Because the guys got to do whatever they wanted.

 16   Q.   All right.      Go to paragraph thirty-one, please.

 17   M S. GRECO:     Thirty-one?

 18   MR. OPPENHEIMER:        Yes.

 19   M S. GRECO:     Okay.

 20   T HE WITNESS:     Okay.

 21   B Y MR. OPPENHEIMER:

 22   Q.   When did    you first become aware of the situation

 23        w hich is described in paragraph thirty-one?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 30 of 46



                                                                         236




  1   A.   I don't recall.

  2   Q.   What is the -- strike that.             During      your -- the

  3        period of your employment at Black Angus, did                 you

  4        h ear other male employees make comments of a

  5        sexual nature other than those that are listed or

  6        q uoted in paragraph thirty-three?

  7   A.   Can    you repeat the question?

  8   Q.   Yes.     During the period of your employment at

  9        Black Angus, did       you hear male employees make

 10        c omments of a sexual nature other than the ones

 11        t hat are quoted in paragraph thirty-three?

 12   A.   Not that I can recall.

 13   Q.   Did    you ever make comments of a sexual nature

 14        w hile   you   were employed?

 15   M S. GRECO:     Objection to the form.

 16   T HE WITNESS:       What?

 17   B Y MR. OPPENHEIMER:

 18   Q.   Did    you ever make comments of a sexual nature

 19        w hile   you were employed at Black Angus?

 20   A.   No, I did not.

 21   Q.   Did    you ever say in describing          your husband that

 22        h e's a two pump chump?

 23   A.   No, I did not.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 31 of 46




                                                                          248




   1   M S. GRECO:     Are   you done with this one?

   2   MR. OPPENHEIMER:        Yes.

   3   T HE WITNESS:     May of 2010.

   4   B Y MR. OPPENHEIMER:

   5   Q.   When is the last time         you spoke to Regina Rush?

   6   A.   May of 2010.

   7   Q.   The last time     you spoke to Taylor Kunzelman?

  8    A.   I don't recall.

  9    Q.   Patrick Howells, when is the last time              you spoke

 10         to him?

 11    A.   I don't recall.

 12    Q.   When is the last time         you spoke to Roseanne

 13         B arnes?

 14    A.   I think it was 2013.

 15    Q.   Did    you talk about this case?

 16    A.   No.

 17    Q.   Did    you talk about your claims against Black

 18         A ngus?

 19    A.   No.

 20    Q.   Do    you have anything in writing concerning          your

 21         e mployment with Black Angus written by Roseanne

 22         B arnes?

 23    A.   No.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 32 of 46



                                                                         256




  1   A.   No.

  2   Q.   All of your pay was through the paychecks                 the

  3        payroll system?

  4   A.   Yes.

  5   Q.   Okay.    Turn to page P321 in Exhibit D-11.             What

  6        i s this page of Exhibit D-11?

  7   A.   A resume I had help with.

  8   Q.   Okay.    Is it something that you prepared?

  9   M S. GRECO:     Objection to form.

 10   T HE WITNESS:     I had help with it from One Stop.

 11   B Y MR. OPPENHEIMER:

 12   Q.   Okay.    And is the substance of the information

 13        contained in this document something you provided

 14        s o that it could be completed?

 15   M S. GRECO:     Objection.

 16   T HE WITNESS:     I actually provided more, but he picked

 17        o ut stuff for me to put that was pertaining to

 18        the job I was applying for.

 19   B Y MR. OPPENHEIMER:

 20   Q.   With respect to the entry for a period of 4/04 to

 21        5/10, it says that there was                you were customer

 22        service, cashier at Black Angus Meat Market.                  Do

 23        you see that?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 33 of 46



                                                                         257




      A.   Yes.

      Q.   Did    you write that or did the One Stop person

           w rite that?

      A.   The One Stop clicked on the stuff that he wanted

           e ntered.

      Q.   Okay.

      A.   Pertaining to this job.

      Q.   Did    you agree with this?

      M S. GRECO:      Objection to form.

      B Y MR. OPPENHEIMER:

      Q.   Did    you agree   with   what he put in here?

      A.   Yes.

      Q.   Did    you use this resume for any purpose?

      A.   For this job at the top.

      Q.   Okay.     What job was that?

      A.   Adult care aid slash service provider.

      Q.   What company was that for?

      A.   The one that they had posted in the Unemployment

           office.

      Q.   Do    you have a name for what company it was?

      A.   No, I don't.       I don't recall at this time.

      Q.   The next page, P322, line eight, the pay you

           received at your last job, is that eleven dollars




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 34 of 46



                                                                         291




      Q.   Okay.    So it was 2005 to 2008?

      A.   Yes.

      Q.   As far as    you were concerned, that's what you --

      MS. GRECO:      Objection to form.

      B Y MR. OPPENHEIMER:

      Q.   Well, you started working in 2005?

      A.   Yes.

      Q.   So   you would know from 2005 forward rather than

           2004 forward, is that what you're saying?

      A.   Yes.

      Q.   Okay.    So they worked during the period that you

           w orked, they worked between 2005 and 2008?

      MS. GRECO:      Objection to form.

      B Y MR. OPPENHEIMER:

      Q.   Is that right?       You saw them working in the store

           b etween 2005 and 2008?

      A.   Yes.

      M S. GRECO:     Objection to form.

      B Y MR. OPPENHEIMER:

      Q.   Okay.    During that time period what did           you hear

           a bout them having black boyfriends from other

           e mployees at Black Angus Meats?

      A.   That they should be with one of their own kind,




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 35 of 46



                                                                         292




           w hat's wrong with white guys.

  2   Q.   Who said they should be with one of their own

  3        kind?

  4   A.   Sean Round.

  5   Q.   When?

  6   M S. GRECO:      Is she done -- or, I mean, you went on,

  7        b ut is there more?

  8   MR. OPPENHEIMER:          Well, there may be more.         I'll get

  9        to it.

 10   M S. GRECO:      Okay.

 11   B Y MR. OPPENHEIMER:

 12   Q.   Who said that they should be with one of their

 13        o wn    kind?     You said Sean Round.         I asked when did

 14        that happen?

 15   A.   When I was employed at Black Angus.

 16   Q.   Before     you were in the pack room or after?

 17   A.   After.

 18   Q.   Are     you able to say what year?            Let me remind

 19        you, you said that Raelean and Regina worked --

 20   A.   I know.         I can't remember if it was 2007 or 2008.

 21   M S. GRECO:      The records speak for themselves when             you

 22        w orked there, but the best recollection              you have

 23        n ow.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 36 of 46



                                                                         293




   1   B Y MR. OPPENHEIMER:

   2   Q.   The comment was made by Sean Round in 2007, 2008?

   3   M S. GRECO:      Objection to form.

   4   B Y MR. OPPENHEIMER:

  5    Q.   Is that what you're saying is best recollection?

  6    A.   Best recollection.

  7    Q.   What about what is wrong with white guys, who

  8         s aid that?

  9    A.   Sean Round.

 10    Q.   When did he say that?

 11    MS. GRECO:       Objection to form.

 12    T HE WITNESS:      I can't recall at this time.

 13    B Y MR. OPPENHEIMER:

 14    Q.   To whom did he say it?

 15    A.   To Raelean.

 16    Q.   Were     you present when that was said?

 17    A.   Yes.     We were at the deer wrapping station that's

 18         offset from the pack room.

 19    Q.   Are    you able to say what year that was?

 20    A.   I believe that one was in 2007.

 21    Q.   Okay.     What other comments did         you hear Sean

 22         R ound make about Raelean or Regina's dating black

 23         g uys?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 37 of 46



                                                                         296




   1        b reak into it.     And I says no, why would you ask

   2        m e that and he says well, you have two black kids

   3        a nd that's what black people do.             And I says my

   4        k ids don't break into stuff, so why would he call

  5         -- why would he say that about my kids.              He goes

  6         w ell, they're niggers.         And I says that I can't

  7         b elieve    you said that, and I got very upset and

  8         T ommy was right at the butcher block right by the

  9         other wrapping table and that's where Debbie was

 10         t oo.    And Tommy and Debbie both told Jamie that

 11         h is actions were inappropriate.

 12    Q.   You heard both of them say that?

 13    A.   Yes.

 14    Q.   Okay.      Did Jamie say anything in response?

 15    A.   I don't know     what he mumbled on the way to the

 16         w ashroom.

 17    Q    Okay.      Did anything happen after that involving

 18         Keegan and that incident?

 19    A.   I was called into the office by Bob and Keegan

 20         a nd I believe the 25th of May and they wanted to

 21         k now   what happened.     I told them.        They called

 22         Jamie in, asked him what happened and he told

 23         them that he wasn't talking to me and it was




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 38 of 46



                                                                         297




  1        n ice.

  2   Q.   What happened next with respect to this incident?

  3   A.   Jamie -- he says okay, Jamie, you're done.

  4        Keegan walked out the office door closest to the

  5        e mployee entrance and I talked with Bob then, and

  6        B ob told me that I would have to get used to

  7        things like that, people are mean and cruel, and

  8        I said so it's okay for one of my co-workers to

  9        call my kids niggers and he says it happens in

 10        politics and it happens in sports so I'm going

 11        h ave to get used to the idea.

 12   Q.   What was the date of this conversation?

 13   A.   I believe it was May 25th, and I told Bob then I

 14        w as uncomfortable with the situation and he said

 15        -- no.    I was uncomfortable         with working with

 16        Jamie and he said he was uncomfortable with the

 17        situation also and I could leave now.               I was

 18        p unched in for work at about -- for about two and

 19        a half hours.

 20   Q.   At some point, you had written a letter about the

 21        incident to Robert and Diane?

 22   A.   Yes.

 23   Q.   I'm putting in front of you 195.               On the very




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 39 of 46



                                                                         331




  1        lot of significant events in            your life, but      you

  2        n ever posted anything at all about your treatment

  3        a t work?

  4   M S. GRECO:      Objection to form.

  5   T HE WITNESS:      Not that I can recall.

  6   B Y MS. BAHAS:

  7   Q.   Now, Miss Black, it's         your claim that you were

  8        t reated so badly at Black Angus            you sought mental

  9        h ealth counseling about the way            you     were treated,

 10        i s that correct?

 11   A.   Yes.

 12   Q.   You claim     you began receiving this mental health

 13        c ounseling regarding       your treatment at work in

 14        2006?

 15   M S. GRECO:      Object to the form.

 16   T HE WITNESS:      Among other things.

 17   B Y MS. BAHAS:

 18   Q.   So is that a     yes?

 19   A.   Yes.

 20   Q.   So then it clearly bothered           you that you were

 21        s ubjected, in    your view, to a hostile work

 22        e nvironment at Black Angus, correct?

 23   M S. GRECO:      Objection to form.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 40 of 46



                                                                         340




   1   Q.   Do    you see the next line down, name of patient,

   2        Darcy Black?

   3   A.   Yes.

   4   Q.   Do    you see that it's dated August 12th of 2009?

   5   A.   Yes.

   6   Q.   Now, I would like to direct your attention

   7        s pecifically to the third paragraph from the top.

   8        I t starts with the words, she talked quite a bit

   9        a bout her work situation.          Do you see where I'm

 10         referring to?

 11    A.   Yes.

 12    Q.   It states, she talked quite a bit about her work

 13         situation, how the men, they are not treating her

 14         very well and complaining that she takes breaks,

 15         w hich she's allowed to do.          Although she has been

 16         t here several    years, she is looking around to

 17         find a new job and there might be a good prospect

 18         t hrough a friend.      Did I read that correctly?

 19    A.   Yes.

 20    Q.   Does that refresh      your recollection as to whether

 21         o r not you ever told a health care provider that

 22         you were considering quitting your job in 2009?

 23    A.   No.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 41 of 46



                                                                         343




   1   A.   Yes.

  2    Q.   What do    you mean?

  3    A.   At the end.     I met with an attorney.

  4    Q.   Regarding     your bankruptcy?

  5    A.   Yes.

  6    Q.   When   was that meeting?

  7    A.   I can't recall the exact date.

  8    Q.   Who was the attorney?

  9    A.   David Butterini.

 10    Q.   So   your first meeting with Mr. Butterini was at

 11         t he end of 2008?

 12    M S. GRECO:     Objection to form.

 13    T HE WITNESS:      I'm not sure if that's when I met him.

 14         I know I did talk to his secretary on the phone.

 15    B Y MS. BAHAS:

 16    Q.   When   was the first time       you spoke with Mr.

 17         B utterini?

 18    A.   I can't recall.

 19    Q.   Approximately how many times did            you speak with

 20         M r. Butterini?

 21    A.   Three.

 22    Q.   You spoke with Mr. Butterini three times total,

 23         is that correct?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 42 of 46



                                                                              344




   1   A.   I believe so.

   2   Q.   So tell me about the first time            you spoke with

   3        h im.   Was that on the telephone or in person?

   4   A.   In person.

   5   Q.   Where did    you have that meeting?

   6   A.   At his office.

   7   Q.   Who was present in      his office when            you had that

  8         meeting?

   9   A.   Myself and Mr. Butterini.

 10    Q.   No one else was present?

 11    A.   No.

 12    Q.   After   you concluded that first meeting, did               you

 13         s peak with anyone about that meeting?

 14    A.   No.

 15    Q.   You never told     your boyfriend at the time that

 16         y ou met with Mr. Butterini?

 17    A.   I can't recall.      He, maybe, knew I went there.

 18    Q.   Did he know    you were filing for bankruptcy?

 19    A.   Yes, he did.

 20    Q.   How did he know that?

 21    A.   Because he witnessed the paperwork I had to fill

 22         o ut.

 23    Q.   What paperwork?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 43 of 46



                                                                         345




   1   A.   A pamphlet of papers.

   2   Q.   Were these papers that you were giving to Mr.

   3        B utterini or papers that you were submitting to

   4        t he court?     What type of papers, specifically,

   5        did he witness     you filling out?

   6   M S. GRECO:     Objection to form.

   7   T HE WITNESS:      David Butterini gave me a pamphlet of

  8         p apers to fill out and to bring back when I was

  9         d one.

 10    B Y MS. BAHAS:

 11    Q.   Your boyfriend saw      you filling those out, or what

 12         is   your testimony related to that?

 13    M S. GRECO:     Objection to form.

 14    T HE WITNESS:      I did them in the house.             He must have

 15         seen them.     I didn't talk to him about it.

 16    B Y MS. BAHAS:

 17    Q.   So that's how    you believe      your boyfriend knew

 18         t hat you were filing for bankruptcy?

 19    A.   Yes.

 20    Q.   He watched    you filling out papers?

 21    M S. GRECO:     Objection to form.

 22    T HE WITNESS:      I believe so.

 23    B Y MS. BAHAS:




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 44 of 46



                                                                         349




  1               (Whereupon, a short recess was then taken.)

  2   T HE COURT REPORTER:        Eleven o'clock.

  3   B Y MS. BAHAS:

  4   Q.   Miss Black     you mentioned that you filled out a

  5        pamphlet of papers for Mr. Butterini, is that

  6        c orrect?

  7   A.   Yes.

  8   Q.   How many pages was that pamphlet?

  9   A.   I don't know.       I can't recall.

 10   Q.   You filled it out at home?

 11   A.   Yes.

 12   Q.   When did    you fill that out?

 13   A.   I'm not sure.

 14   Q.   You had three meetings with him, correct?

 15   A.   Yes.

 16   Q.   Was it after the first meeting?

 17   A.   Yes.

 18   Q.   Before the second meeting?

 19   A.   Yes.

 20   Q.   Did    you bring it to him for the second meeting?

 21   A.   I brought it to his secretary.

 22   Q.   Did    you speak with his secretary about it?

 23   A.   Just when I handed it in and she said that he'll




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 45 of 46



                                                                          361




   1   T HE WITNESS:     He knows why I'm here today.

  2    B Y MS. BAHAS:

  3    Q.   But you never had a conversation with him about

  4         t he fact that    you resigned?

  5    A.   I might have said that I wrote a letter saying

  6         t hat I gave my two weeks' notice.             I'm not sure

  7         w hen or where I was.

  8    Q    You testified earlier that          you would come home in

  9         tears after work occasionally, is that correct?

 10    A.   Yes.

 11    Q.   How often   would that happen?

 12    M S. GRECO:     Object to the form.

 13    T HE WITNESS:     Probably four days out of five.

 14    B Y MS. BAHAS:

 15    Q.   Four days out of five that          you were       working?

 16    A.   Yeah.

 17    Q.   For the entire period of your employment?

 18    M S. GRECO:     Object to form.

 19    T HE WITNESS:     I don't know that.         I can't remember

 20         w hen it started.

 21    B Y MS. BAHAS:

 22    Q.   Well, you began receiving mental health

 23         counseling regarding their treatment at Black




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-9 Filed 08/20/19 Page 46 of 46



                                                                         369




      Q.   Now, you said that you left work crying four out

           of five days because of the treatment you

           received at Black Angus.

      A.   Yes.

      Q.   Did     you ever talk to Regina Rush about that?

      A.   She would sometimes see me leave crying.

      Q.   You said that she babysat your children, correct?

      A.   Her and her sister.

      Q.   Both of them babysat your children?

      A.   At the same time.

      M S. GRECO:      Object to the form.

      B Y MS. BAHAS:

      Q.   So is it fair to say you trusted them enough to

           w atch    your children?

      A.   Yeah.

      Q.   Did     you ever have any conversation with them

           a bout any of the things that were bothering              you

           i n the workplace?

      A.   Like what bothered me?

      Q.   You tell me what bothered          you.

      M S. GRECO:      Object to form.

      T HE WITNESS:      I didn't discuss it with them.           They

           k new    when I was upset because they would see me




                             Sue Ann Simonin Court Reporting
